Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s arguments filed June 21, 2022 are persuasive and thus, the election of species requirement has been withdrawn.  
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the originally filed specification does not disclose removable shipping locks that are configured to keep the collapsible shroud from folding as recited in claim 12.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: element 11 as stated in paragraph [00043].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7-10 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, the language “the end plates” lacks a proper antecedent basis.  
Claim 7 defines 8 angular movable sectors, 12 end movable sectors and 6 central movable sectors.  It is unclear if these sectors are further defining the movable sectors from claim 1 or are additional sectors to the movable sectors.  
In claim 8, the language “the angular movable sectors” lacks a proper antecedent basis.  Further, the language “comprising openings for mutually perpendicular positioning” is indefinite.   It is unclear how the movable elements comprise openings for mutually perpendicular positioning.  It appears that while the movable elements comprise openings, it is the cavities in the movable sectors themselves that allow for mutual perpendicular positioning.      
In claim 9, the language “the end movable sectors” lacks a proper antecedent basis.  Further, the language “comprising openings for mutually perpendicular positioning” is indefinite.  It is unclear how the movable elements comprise openings for mutually perpendicular positioning.  It appears that while the movable elements comprise openings, it is the cavities in the movable sectors themselves that allow for mutual perpendicular positioning.      
In claim 10, the language “the central movable sectors” lacks a proper antecedent basis.
In claim 12, the language “the collapsible shroud” lacks a proper antecedent basis.  Further, the shipping locks that would attach to keep the shroud from folding is unclear in relating to the magnetic puzzle.  
Claim 13 has been repeated.  It is noted that the second claim 13 has been renumbered as claim 14.  Further, claim 14 depended from claim 9.  However, the preamble of claim 13 recites a method whereas claim 9 is an apparatus claim.  It is assumed that applicant intended claim 14 to depend from claim 13 and examination was completed assuming such. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whang (9,821,244).  Regarding claim 1, Whang discloses a plurality of wooden blocks toys that are capable of being arranged in a puzzle format.  The blocks define a plurality of movable sectors that host movable elements (16, 22, 24).  Note Figures 15D and 18 showing the magnet (16) capable of movement within cavities (30).  When the blocks are located next to each other the magnets are attracted/repelled to one another and change their positioning accordingly.  Note column 3, line 65 through column 4, line 6.  
Regarding claim 6, note Figures 15D and 18 showing the movable element comprising an outer portion (22) and an inner portion (24) that are configured to hold the magnet (16). 
Claims 1, 6-9, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su (CN 108568089).  Regarding claim 1, Su discloses a 3-D magnetic puzzle comprising a plurality of movable sectors (100, 200, 300) that are configured to change their positioning relative to each other.  Note Figures 2 and 3 that show magnets (400, 500) that define movable elements.  Figure 3 shows that the magnets (400) are movable within a cavity responsive to magnetic force generated between magnets when the sectors change their positioning relative to each other.  Note page 5, lines 9-28 of the English translation of Su.  
Regarding claim 6, note Figure 5 of Su showing an outer portion (610) and an inner portion (620) that are configured to hold the magnet (400).  
Regarding claim 7, note Figure 1 of Su showing the movable sector as a cubic arrangement.  The cubic arrangement defines eight angular movable sectors (200), twelve end movable sectors (100) and six central movable sectors (300).  
Regarding claim 8, note Figures 2 and 8 of Su showing the cavities (500) for the angular movable sectors (200, 210).  These cavities (500) are inherently capable of accommodating at least three movable elements therein.  It is noted that the claim merely recites that the cavities be capable of accommodating the elements therein without positively reciting the elements located therein and thus, the cavities as taught by Su meet the claim limitations.      
Regarding claim 9, note Figures 2 and 3 of Su showing the end movable sectors (100) with at least two movable elements (400).  
Regarding claim 11, the magnets on various blocks interact as pairs to either attract/repel one another from the center of the cubic arrangement.  Note Figures 2 and 3 of Su.  
Regarding claim 13, note the rejections of claims 1 and 7.  The facet of the cube as taught by Su is rotated in order to cause the magnets to change their state from a pushed-in position to an extended position and vice versa.  Note Figure 3 of Su showing the positions. 
Regarding claim 14, note Figures 3 and 5 of Su showing a pushed-in position  (i.e., pushed-in to form a parallel surface with the face of the movable sector) and an extended position (i.e., extended away from the face of the movable sector).  Thus, Su teaches an ordered state wherein the movable elements are in a pushed-in position.  

    PNG
    media_image1.png
    816
    988
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Whang (9,821,244).  Regarding claim 7, note Figure 1 of Whang showing the movable sector as a cubic arrangement.  Further, Whang states that a plurality of blocks are provided to build different structure for entertainment purposes.  Note column 1, lines 7-10.  It would have been obvious to one of ordinary skill in the art to provide 26 cubes to the user in order to permit the user to construct a particular structure such as a cube with eight angular movable sectors, twelve end movable sectors and six central movable sectors.  
Regarding claim 8, note Figure 1 of Whang showing the cube having cavities on the faces.  These cavities are capable of accommodating at least three movable elements.  As stated in the rejection of claim 7, it would have been obvious to one of ordinary skill in the art to provide the blocks of Whang in a cubic arrangement in order to permit the user to construct this particular shape.  This cubic arrangement defines an angular movable sector as recited.   
Regarding claim 9, note Figure 1 of Whang showing the cube having cavities on the faces.  These cavities are capable of accommodating at least two movable elements.  As stated in the rejection of claim 7, it would have been obvious to one of ordinary skill in the art to provide the blocks of Whang in a cubic arrangement in order to permit the user to construct this particular shape.  This cubic arrangement defines an end movable sector as recited.   
Regarding claim 10, note Figure 1 of Whang showing the cube having cavities on the faces.  These cavities are capable of accommodating at least one magnet.  As stated in the rejection of claim 7, it would have been obvious to one of ordinary skill in the art to provide the blocks of Whang in a cubic arrangement in order to permit the user to construct this particular shape.  This cubic arrangement defines a central movable sector as recited.   
Regarding claim 11, the magnets on various blocks interact as pairs to either attract/repel one another from the center of the cubic arrangement.  As stated in the rejection of claim 7, it would have been obvious to one of ordinary skill in the art to provide the blocks of Whang in a cubic arrangement in order to permit the user to construct this particular shape.  This cubic arrangement defines a center for the puzzle as recited.   
Regarding claim 13, note the rejections of claims 1 and 7.  As stated above, it would have been obvious to one of ordinary skill in the art to provide 26 cubes of Figure 1 of Whang in order to permit construction of a cubic embodiment.  Manipulation of the cubes and magnets therein in the cubic arrangement provides turning of a facet of the puzzle to cause the movable elements to change their state from a pushed-in position to an extended position and vice versa.  Note Figure 18 of Whang showing the pushed-in and extended positions.  
Claims 2-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Su (CN 108568089) in view of Liu (US 2015/0076766).  Regarding claim 2, Su discloses a cube structure comprising a plurality of movable sectors.  However, Su lacks the teaching for the central cross-piece as recited.  Liu reveals that it is known in the art of thee dimensional puzzle cubes to form the cube with a central cross-piece (11).  Note Figure 2.  It would have been obvious to one of ordinary skill in the art to provide the cube of Su with the central cross-piece of Liu in order to permit the cubes to be rotated about the central piece.  
Regarding claim 3, note Figure 3 of Liu showing end plates (22) for securing the cubes to the central piece.  These end plates are obviously capable of accommodating at least one static magnet.  
Regarding claim 4, the combination of Su in view of Lin teaches a cube with twenty six movable sections formed as a 3x3x3 cube formation.  
Regarding claim 5, note Figure 2 of Liu showing the cross-piece with a disk member (22, 221) mounted as an end plate.  
Regarding claim 10, note Figure 1 of Su showing the central movable sectors for the cube.  However, Su does not show the sector with a cavity as recited.  Liu reveals that it is known in the art of three dimensional rotatable cube puzzles to provide the central movable sector with a cavity therein for attachment to the cross-piece.  Note Figure 3.  The cavity is obviously capable of accommodating a movable element or magnet therein.  It is noted that the claim does not positively define the magnet and instead merely states that the cavity is configured to accommodate the magnet.  It would have been obvious to one of ordinary skill in the art to provide the central movable sector of Su with the cavity as taught by Liu in order to attach the cube to the cross piece.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/            Primary Examiner, Art Unit 3711